       Case 1:20-cv-02924-DLC Document 6 Filed 04/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 MELROSE ASSOCIATES LIMITED PARTNERSHIP, :
                                         :
                     Plaintiff,          :            20cv2924 (DLC)
                                         :
                -v-                      :                  ORDER
                                         :
 FLORAL ASSOCIATES LIMITED PARTNERSHIP, :
 JOSEPH T. CEFALO, FREDERICK W. CEFALO, :
 and STEPHEN R. CEFALO                   :
                                         :
                     Defendants.         :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On April 16, 2020, defendants filed a motion to dismiss the

complaint pursuant to Rules 12(b)(1), (3), and (6), Fed. R. Civ.

P, or, in the alternative, to transfer venue.         Under Rule

15(a)(1)(B), Fed. R. Civ. P., a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once

as a matter of course.     Accordingly, it is hereby

     ORDERED that plaintiff shall file any amended complaint by

May 8, 2020.   It is unlikely that plaintiff will have a further

opportunity to amend.

     IT IS FURTHER ORDERED that if no amended complaint is

filed, plaintiff shall file any opposition to the motion to

dismiss by May 8, 2020.     Defendants’ reply, if any, shall be

filed by May 22.
         Case 1:20-cv-02924-DLC Document 6 Filed 04/17/20 Page 2 of 2



     IT IS FURTHER ORDERED that, pursuant to Rule 4(B) of the

Court’s Individual Rules of Practice in Civil Cases, the

defendants shall file on ECF, by May 8, 2020, a letter no longer

than two pages explaining the basis for their belief that

diversity of citizenship exists.



Dated:      New York, New York
            April 17, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                      2
